People v Heisler (2015 NY Slip Op 04338)





People v Heisler


2015 NY Slip Op 04338


Decided on May 20, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 20, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
THOMAS A. DICKERSON
HECTOR D. LASALLE
BETSY BARROS, JJ.


2014-04928

[*1]The People of the State of New York, respondent,
v Jeremy Heisler, appellant. (S.C.I. No. 308/13)


Carol Kahn, New York, N.Y., for appellant.
William V. Grady, District Attorney, Poughkeepsie, N.Y. (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Dutchess County (Greller, J.), imposed May 7, 2014, upon his conviction of burglary in the second degree (two counts), upon his plea of guilty, the sentence being concurrent determinate terms of imprisonment of seven years and a five-year period of postrelease supervision.
ORDERED that the sentence is modified, as a matter of discretion in the interest of justice, by reducing the determinate terms of imprisonment from seven years to five years; as so modified, the sentence is affirmed.
The sentence imposed was excessive to the extent indicated.
CHAMBERS, J.P., DICKERSON, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court